Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”)
and Matthew Foster (the “Executive”) entered into an Executive Employment
Agreement dated as of December 8, 2005 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the terms of the Agreement
relating to bonus compensation,

 

NOW, THEREFORE, the Company and Executive agree that Section 3(b) of the
Agreement is amended and superseded in its entirety to read as follows:

 

b)  Bonus Compensation.  As further compensation, the Company may pay to the
Executive a bonus of up to fifty percent (50%) of Base Salary each year, at such
times and in such amounts as the Board or its Compensation Committee may
determine in its discretion based on the Executive’s individual performance and
the Company’s overall performance; however, this Agreement will not be construed
to require the Board to pay any bonus to the Executive.

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of December 14, 2007.

 

COMPANY:

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ ASHUTOSH MISRA

 

 

 

 

Name:

Ashutosh Misra

 

 

 

 

Title:

VP of Operations and Corporate Affairs

 

 

 

EXECUTIVE:

 

 

 

 

 

Matthew Foster

 

 

 

 

 

--------------------------------------------------------------------------------

 